                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                           Chapter 11
                            1
    USA GYMNASTICS,                                                  Case No. 18-09108-RLM-11

                      Debtor.

         OBJECTION OF THE ADDITIONAL TORT CLAIMANTS COMMITTEE OF
           SEXUAL ABUSE SURVIVORS TO DEBTOR’S MOTION FOR ORDER
             ESTABLISHING DEADLINES FOR FILING PROOFS OF CLAIM
            AND APPROVING FORM AND MANNER OF NOTICE THEREOF

             The Additional Tort Claimants Committee of Sexual Abuse Survivors (the “Sexual

Abuse Survivors’ Committee”), appointed in this case under chapter 11 of Title 11 of the United

States Code (the “Bankruptcy Code”), hereby submits this objection to the Debtor’s Motion for

Order Establishing Deadlines for Filing Proofs of Claim and Approving Form and Manner of

Notice Thereof (the “Motion”) [Doc 230]. 2 In further support of its objection, the Sexual Abuse

Survivors’ Committee states as follows:

                                      PRELIMINARY STATEMENT

             1.     The Sexual Abuse Survivors’ Committee supports the need for a bar date and

notice of claims to Survivors and other creditors. However, the Sexual Abuse Survivors’

Committee objects to the Motion on the following basis:

             2.     First, the Debtor’s proposed Sexual Abuse Proof of Claim Form is overly-

complicated and impermissibly expands the scope of information required for Survivors to assert


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
2
 Capitalized terms used but not defined herein shall have the meanings and definitions ascribed to them in the
Motion.
a prima facie tort-based proof of claim against the Debtor. The Court should approve a more

streamlined proof of claim form attached as Exhibit A hereto (the “Accessible Proof of Claim

Form”). The Accessible Proof of Claim Form is modeled on forms approved in other national

cases involving sexual abuse and avoids the problems and defects contained in the Debtor’s

proposed Sexual Abuse Proof of Claim Form.

       3.      Rule 3001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) requires that a proof of claim form “conform substantially to the appropriate official

form.” However, the Motion eviscerates the requirements of Rule 3001 in favor of a lengthy and

confusing form of interrogatories requiring the disclosure of sensitive and personal information

that has no relevance to the existence of the substantive claim. In summary, the information

required by the Debtor goes beyond the scope of information required to submit a claim, seeks

intrusive details intended to elicit defenses against the claims, requires legal conclusions that

may be complicated or unanswerable by a pro se claimant, and sends a message that the form is

limited to claims of survivors of abuse by Larry Nassar. All of this extraneous information either

has no nexus to the abuse claims committed under the auspices of the Debtor, or goes far beyond

the information required under the Bankruptcy Rules and what has been approved in prior

bankruptcy proceedings involving sexual abuse claims.

       4.      The excessive information required under the Debtor’s proposed Sexual Abuse

Proof of Claim Form is a mechanism to either obtain preliminary discovery for use in future

objections to the Survivors’ claims, or to enable the Debtor to move to disallow the claim as “not

properly filed” if a Survivor does not complete any of the thirteen pages of questions contained




                                                  2
                                                                          3
in the Debtor’s proposed Sexual Abuse Proof of Claim Form. If it is the former, it opens up the

case to multiple requests for relief from stay to, at the very least, resume plaintiffs’ discovery in

the prepetition abuse suits.

         5.       The Sexual Abuse Survivors’ Committee knows that many potential Sexual

Abuse Claimants have already completed a questionnaire in the Michigan State University

mediation that is substantially identical to the proposed Sexual Abuse Proof of Claim Form – in

fact, some members of the Sexual Abuse Survivors’ Committee provided those very forms to the

Debtor and its insurers in that mediation. However, the Debtor seeks to impose the proposed

Sexual Abuse Proof of Claim Form on all other Survivors, including those not represented by

counsel at this stage of the case and well-before a consensual mediation has been discussed or

scheduled. Any assertion by the Debtor or its insurers that a mediated settlement is dependent on

access to the information in the proposed Sexual Abuse Proof of Claim Form is belied by the fact

that all of the Catholic Church-related bankruptcies were resolved through settlement (not a

single cram down plan) and that almost all of those cases used forms substantially similar to the

Accessible Proof of Claim Form.

         6.       Second, the Debtor proposes to provide direct notice to Survivors who have

informed the Debtor of sexual abuse. However, based on the Sexual Abuse Survivors’

Committee and its members’ examinations of the Debtor’s representative at the first meeting of

creditors conducted on February 7, 2019 (the “341 Meeting”), the Debtor apparently has not


3
  By way of example, the proposed Sexual Abuse Proof of Claim Form requires Survivors to list their educational
and work history, the Survivors’ settlements with third parties, salary information and prior work history, and any
affiliation with Michigan State University (which is not even a debtor in these proceedings). The Debtor’s proposed
form also requires the Survivors to make legal conclusions regarding the Debtor’s responsibility for individuals who
committed sexual abuse, which may be offensively used by the Debtor against the Survivors in any claims
allowance litigation. This question also requires Survivors to recall, at this early stage of the claims process, the
detail of each and every incident of sexual abuse committed against them, even though childhood sexual abuse
survivors typically have difficulty recalling or disclosing details of their abuse when they first report the abuse.



                                                         3
conducted a thorough review of its files to identify Survivors who have previously reported

sexual abuse to the Debtor. Notably, the Debtor’s representative was unaware of the existence of

54 files in the Debtor’s custody and control identifying alleged sexual abusers (and likely

identifying Survivors or other reporting parties). The Debtor’s representative was also unaware

of the identity of Survivors who reported abuse by individuals identified in the Debtor’s own

lists of approximately 180 “Permanently Ineligible Members” and approximately 30 “Suspended

Members.” The Court should direct the Debtor to certify that it has reviewed such files and

provided direct notice to all individuals who asserted to the Debtor that they had been abused. In

addition, the Debtor should provide direct notice to all individuals whose abuse was reported to

the Debtor by any third party. 4

        7.       The Sexual Abuse Survivors’ Committee provided comments to the Debtor prior

to filing this objection and understands that, as a result of those comments, the Debtor will revise

the General Bar Date Notice, the Sexual Abuse Claims Bar Date Notice and the Publication

Notice (collectively, the “Notices”) and the proposed Sexual Abuse Proof of Claim Form to

direct holders of tort claims that are not Sexual Abuse (e.g., emotional abuse or non-sexual

physical abuse) to submit their claims on the form used for general unsecured claims as set forth

in Official Form 410.

        8.       Also based the comments from the Sexual Abuse Survivors’ Committee, the

Debtor will provide publication notice through social media, publications and other channels

listed on Exhibit B hereto.




4
 The Ropes & Gray Report states that historically the Debtor would not act upon an abuse complaint lodged by
someone other than the survivor.



                                                       4
                                           OBJECTION

A.     The Court Should Approve the Accessible Proof of Claim Form
       Instead of the Debtor’s Proposed Sexual Abuse Proof of Claim Form

       9.      The proposed Sexual Abuse Proof of Claim Form is overly-complicated and

requires detailed information well beyond that which is necessary to understand the amount,

nature and facts of sexual abuse claims against the Debtor. The Debtor proposes a form that is

thirteen pages long and contains approximately 55 questions that ask for highly detailed and

often irrelevant information. The scope of questions is akin to interrogatories served by a

defendant in a tort case rather than the proof of claim form required by Bankruptcy Rule 3001.

Notably, the scope of intrusive questions in an interrogatory would be subject to objection by a

claimant, whereas claimants cannot object to the scope of questions on the form and risk having

their claim disallowed at the outset by failure to provide the requested information.

       10.     The litany of extraneous information requested in the proposed Sexual Abuse

Proof of Claim Form is not only onerous and burdensome, it is irrelevant to determining

Survivors’ claims and will have a chilling effect on Survivors’ willingness to provide sensitive

and personal information. The proposed Sexual Abuse Proof of Claim Form requests extensive

background information, all of which are onerous, overly detailed, highly personal, and

irrelevant. Such inquiries go far and beyond what other chapter 11 cases filed to address sexual

abuse have required. Attached hereto as Exhibit C is a list of specific objections to particular

questions in the proposed Sexual Abuse Proof of Claim Form. In general, the proposed form is

objectionable for the following reasons:

       a.      Information Regarding the Survivors’ Employment, Educational and Work
               History. The proposed Sexual Abuse Proof of Claim Form requires Survivors to
               provide (a) their educational history, including all school attended, degrees
               obtained and date of graduation; (b) the Survivors’ current employers and current
               salary; and (c) work history, including all former places of employment, positions



                                                 5
                  held and approximate dates of employment. [See Motion, Ex. C, p. 4.] This
                  information, and especially the level of detail demanded, is irrelevant to the facts
                  surrounding the sexual abuse. Instead, the information clearly seeks information
                  regarding defenses to damages. This is an issue that should be addressed during
                  the claims reconciliation process, not as a requirement to complete a proof of
                  claim.


         b.       Sexual Abuse Claimants’ Other Actions and Settlements. The proposed
                  Sexual Abuse Proof of Claim Form seeks information regarding prior settlements
                  of sexual abuse. [See Motion, Ex. C, p. 5.] This is a thinly-disguised attempt by
                  the Debtor to obtain discovery regarding potential setoffs and to attempt to divide
                  and conquer among Survivors who either did or did not receive settlements from
                  third parties. It is abundantly clear that no Survivor will ever be fully
                  compensated for the abuse suffered and no claimant is likely to receive the full
                  amount of its damages through a settlement with a third party. Thus, the Court
                  should not allow the Debtor to fish for information regarding settlements received
                  from third parties as a gating condition to file a proof of claim.

         c.       Limitation to Larry Nassar. The proposed Sexual Abuse Proof of Claim Form
                  identifies only one specific abuser – Larry Nassar. However, the Debtor is aware
                  of claims of sexual abuse against individuals other than Larry Nassar, e.g. one
                  member of the Sexual Abuse Survivors’ Committee is not a Nassar survivor. The
                  Debtor has 54 files regarding the claims of sexual misconduct that occurred
                                           5
                  between 1996 and 2006. In addition, Debtor has identified approximately 180
                  individuals as permanently ineligible and approximately 30 individuals as
                              6
                  suspended. Thus, Nassar is not the only sexual abuser known to the Debtor.
                  Highlighting a single abuser gives Survivors of non-Nassar abuse the impression
                  that the Sexual Abuse Proof of Claim Form does not apply to them. Instead, the
                  form should simply ask the Survivor to identify his or her abuser.

         d.       Michigan State University Affiliation. The proposed form asks for information
                  regarding Survivors’ affiliation with Michigan State University (“MSU”) and
                  participation in MSU-sponsored programs. [See Motion, Ex. C, p. 6.] MSU is
                  not a debtor in this proceeding. The Motion provides no explanation why a
5
 See https://www.indystar.com/story/news/investigations/2016/08/04/usa-gymnastics-sex-abuse-protected-
coaches/85829732/ (“In fact, the organization compiled confidential sexual misconduct complaint files about 54
coaches over a 10-year period from 1996 to 2006, court records show. It’s unclear which, if any, of the complaints
in those files were reported to authorities. It’s also unclear how many files have been added since 2006.”) (visited
on February 15, 2019).
6
  See https://usagym.org/pages/aboutus/pages/suspended_members.html and
https://usagym.org/pages/aboutus/pages/permanently_ineligible_members.html (last visited on February 15, 2019).
The Sexual Abuse Survivors’ Committee recognizes that members may be suspended or declared permanently
ineligible for reasons other than sexual abuse. However, the Sexual Abuse Survivor’s Committee notes that a
majority of the individuals listed on the Debtor’s website as ineligible or suspended have violated bylaws related to
sexual abuse.



                                                          6
     Survivor’s attendance, participation or affiliation with MSU is relevant to the
     sexual abuse claims against the Debtor. Moreover, a Survivor may be unaware of
     whether they attended an MSU-sponsored event or whether any event may have
     been affiliated with MSU. Similar to the issues with only listing Nassar on the
     form, identifying MSU on the form gives Survivors the impression that only
     MSU- sponsored or affiliated events are the relevant venues at which sexual abuse
     may have occurred.

e.   Confusing and Technical Legal Terms. The proposed Sexual Abuse Proof of
     Claim Form contains complicated and technical legal terms that may be the
     subject of debate between learned and experienced counsel, much less answerable
     by non-lawyers. For example, the form asks a series of questions about
     affiliations with USAG, affiliations with USAG member gyms, persons with
     whom USAG is affiliated, and USAG member coaches. This terminology also
     contains pitfalls for Survivors because it calls for them to draw legal and factual
     conclusions. What is a USAG member gym? How is the term “affiliated”
     defined? These questions are onerous and may dissuade a Survivor from coming
     forward and are beyond the scope of information required to state a claim against
     the Debtor. The proposed form also uses euphemisms and undefined terms to
     refer to sexual abuse, despite the fact that “Sexual Abuse” is a defined term in the
     form. The form requests information about “assault,” “wrongful misconduct” and
     “inappropriate touch[ing]”. These terms are technical and legal. A pro se
     Survivor – or even counsel attempting to parse through the form – could be
     confused by the use of undefined terms that (a) differ from the use of the defined
     term Sexual Abuse and (b) encompass acts beyond the scope of Sexual Abuse (as
     defined in the form). Notably, all of these terms include acts that are not Sexual
     Abuse.

f.   Requests for Medical Information. The request to obtain information on a
     Survivor’s medical history is also irrelevant to the existence of the Survivor’s
     prima facie claim and would require the Survivor to divulge private medical
     information that has nothing to do with any sexual abuse claim. [See Motion, Ex.
     C, p.7.] Survivors should not be burdened with having to recite the litany of all of
     their medical treatments, or whether they “received treatment from any other
     doctor or medical professional” during the time they were treated by Nassar. The
     request is also overly burdensome. As worded, this question would require the
     disclosure of medical professionals who performed annual checkups, treatment
     for a sickness or a disease, or simply having received a flu shot from an unknown
     pharmacist at a local drug store.

g.   Particulars of Alleged Abuse. The series of questions on the particular abuse are
     confusing and go beyond requiring the Survivor to provide information to support
     his or her claim. [See Motion, Ex. C, p 8.] These questions either require the
     Survivor to formulate legal conclusions on acts committed by Nassar or the
     Debtor or require the Survivor to remember the exact amount of times and
     incidents in which he or she was sexually abused. For example, “Do you believe



                                      7
     you were assaulted by Nassar” requires the Survivor to reach a legal conclusion
     on the definition of assault. “Do you believe you were assaulted by a person form
     USAG is allegedly responsible other than Nassar” and questions on the Debtor’s
     “responsibility” require the Survivor to issue a legal conclusion on the scope of
     the Debtor’s liability for the acts of its coaches, trainers, therapist, volunteers or
     the Debtor’s employees.

h.   Damages. The series of questions concerning damages are confusing and may
     require medical conclusions or input from medical professionals concerning
     “diagnosis and treatment plans” or legal conclusions concerning the Debtor’s
     “responsibility” and “damages.” This section is burdensome and not relevant to
     the facts of the abuse. Rather, it goes to damages and defenses. It should be
     replaced entirely by a less confusing question as proposed on the Accessible Proof
     of Claim Form.

i.   Personal Background Information. The detailed questions regarding
     Survivors’ background information should be stricken. [See Motion, Ex. C, p.
     12.] This section is overbroad and is clearly an effort by the Debtor to obtain
     discovery for defenses to any claims asserted by Survivors. A Survivor having
     received “mental treatment for reasons unrelated to Nassar or any other person for
     whom USAG is allegedly responsible” or being “the survivor of abuse unrelated
     to Nassar or any other person for whom USAG is allegedly responsible” is
     irrelevant to the Survivor’s actual claim and is another discovery mechanism for
     the Debtor to fish for defenses to the Survivor’s claims by arguing that the Debtor
     is not responsible for the sexual abuse committed by Nassar or the Debtor’s
     affiliates. These questions also inappropriately require the Survivor to posit legal
     conclusions on the Debtor’s “alleged” responsibility.

j.   Questions About the Abuse Appear to Shift Blame to Survivors. Certain
     questions appear to be designed to shift blame for the sexual abuse to the
     Survivors. For example, “When and how did you first come to believe that
     Nassar, or any other person at USAG is allegedly responsible (including without
     limitation, a coach, therapist, volunteer, or USAG employee) had touched you
     inappropriately” has no relevance to whether the Survivor was sexually abused,
     and appear geared toward blaming the Survivor for continuing treatment with
     Nassar if he or she “knew” that Nassar touched them inappropriately, yet
     continued to seek treatment from him. This section should be entirely replaced by
     a simpler question that has been used in other abuse cases as set forth the
     Accessible Proof of Claim Form.

k.   Questions About Every Incidence of Abuse Are Inappropriate. The proposed
     form asks Survivors to recount the number of occasions of abuse, the locations of
     the abuse, whether the abuse occurred at events involved MSU or the Debtor’s
     affiliates, whether any other person witnessed the abuse, whether the abuse was
     reported, and the nature of the abuse. Aside from the legal conclusions the
     Survivor is required to formulate, it may be impossible to require the Survivor to



                                       8
                    specifically recall each and every time he or she was sexually abused, especially if
                    the Survivor was not aware that he or she was being abused at the time of the
                    abuse. The Debtor is also aware that Nassar abused certain Survivors hundreds
                    (and perhaps thousands) of times at multiple locations. Even if the Survivor is
                    somehow able to recall each and every instance of sexual abuse, it may be
                    impossible for the Survivor to document every incident and explain the
                    circumstances surrounding those incidents. This information is also an
                    unnecessary requirement to complete a proof of claim form and the questions are
                    riddled with pitfalls for Survivors, who may first be grappling with their abuse at
                    the same time they are required to fill out the proof of claim form.

           11.      Notably, the Debtor tacitly acknowledges that a shorter form is appropriate when

asking Survivors to report sexual abuse, because the Debtor’s website directs parties to report
                                                                                             7
sexual abuse through a link to a SafeSport website that provides a short form. A true and

correct copy of SafeSport’s form is attached as Exhibit D hereto.

           12.      In other cases filed to address sexual abuse claims, courts have approved much

simpler proof of claim forms substantially similar to the Accessible Proof of Claim Form and

notably, these are the very same courts cited by the Debtor for the precedent that a specialized

form should be used. See, e.g., In re The Roman Catholic Bishop of Stockton, No. 14-20371-C-

11 (Bankr. E.D. Cal. May 8, 2014) (Doc 262, Ex. D) (approving sexual abuse proof of claim

form that does not request such extensive background information); In re Roman Catholic

Church Diocese of Gallup, No. 13-13676-t11 (Bankr. D.N.M. Apr. 11, 2014) (Doc 218) (same);
                                                                                                 8
The Christian Bros’ Institute, et al., Case No. 11-22820 (RDD) (Doc 170) (same). Based on the

foregoing, the Court should not authorize the Debtor to use the proposed Sexual Abuse Claims

Proof of Claim Form. Instead, the Court should direct the Debtor to use the more convenient and

user-friendly Accessible Proof of Claim Form.


7
 The Debtor’s website provides a link to SafeSport on the following page:
https://usagym.org/pages/education/safesport/.
8
    Copies of these court-approved proofs of claim forms are attached hereto as Exhibit E.




                                                           9
B.       The Accessible Proof of Claim Form Elicits All Necessary Information to
         Assess a Sexual Abuse Claim Against the Debtor Without
         Subjecting Survivors to a Confusing, Complicated Examination.

         13.      A properly filed and executed claim constitutes prima facie validity of the claim.

Thus, Official Form 410 - the form mandated by Bankruptcy Rule 3001 - only asks for basic

information about a claim. In contrast, the Debtor’s proposed Sexual Abuse Proof of Claim

Form is burdensome, complex and contains pitfalls for Survivors to fall into a trap that could

open the door for the Debtor to move to disallow the Survivors’ claim for failure to respond to a

question even if the Survivor otherwise alleges a sufficient basis for allowance of the claim.

         14.      Moreover, under the Bankruptcy Rules, Official Form 410 suffices for proofs of

claim and does not require attachments or detailed information (as proposed by the Debtor) for
                              9
unliquidated tort claims. Proofs of claim need attach “supporting information” only “when a

claim, or an interest in property of the debtor securing the claim, is based on a writing,” such as a

contract claim. Fed. R. Bankr. P. 3001(c)(1). See also In re Andrews, 394 B.R. 384, 389 (Bankr.

E.D.N.C. 2008) (noting rule requiring attachment of supporting documents to proof of claim is

limited to instances where claim is based on a writing). Tort claims are not “based on a writing.”

Thus, there is no requirement to attach supporting documents to a proof of claim that is based on

“state law tort principles.” See In re Lampe, 665 F.3d 506, 515 (3d Cir. 2011). “A proof of claim

that contains sufficient information to support it satisfies the claimant's initial burden of proof,

and the burden then shifts to the objector to rebut the claim.” In re Evans, 2012 Bankr. LEXIS

3163 (Bankr. S.D. Ind. July 10, 2012).




9
 “A proof of claim is a written statement setting forth a creditor's claim” that “shall conform substantially to the
appropriate Official Form [10].” Fed. R. Bankr. P. 3001(a) (emphasis added).




                                                          10
       15.     Once a claim is properly filed in conformance with Bankruptcy Rule 3001, the

burden shifts to the Debtor (or any party in interest) to object to the claim. See Gently v. Siegel,

668 F.3d 83, 92 (4th Cir. 2012) (stating that “a ‘contested matter’ does not arise from a proof of

claim until an objection to the claim has been interposed”). The Debtor has, in effect, altered the

claims allowance procedure by requiring Survivors to provide extensive discovery information

as a precondition to have their claims deemed properly filed under Bankruptcy Rule 3001. This

is an inappropriate abrogation of the Bankruptcy Rules. If a Survivor fails to provide some or all

of this information, then the Debtor may move to disallow the claim by default as “not properly

filed” rather than having to contest to the claims on the merits. As has been the case in other

sexual abuse bankruptcy cases, any court-approved proof of claim form should be tailored to

substantially conform to Official Form 410 with any discovery to take place as part of the claims

objection and adjudication process.

       16.     For example, a person asserting a non-sexual abuse tort claim against the Debtor

(such as a slip and fall claim) would merely have to complete the Official Form 410 to state a

prima facie claim thereby shifting the burden to formally object to the claim. The Sexual Abuse

Survivors’ Committee acknowledges the need for more information in order to negotiate a

settlement among Sexual Abuse Claimants, the Debtor and its insurers. However, the Debtor’s

proposed Sexual Abuse Proof of Claim Form goes too far. Forms substantially similar to the

Accessible Proof of Claim Form have been used in other abuse-based chapter 11 cases, and all of

those cases have resulted in consensual plans of reorganization that includes a negotiated

settlement of abuse claims. There is no reason to radically depart from a process that has worked

in similar cases other than to signal to Survivors that the Debtor intends to discourage Survivors

from filing claims, set traps for Survivors and prepare to litigate the allowance of their claims.




                                                 11
C.      The Court Should Direct the Debtor to Provide
        Additional Direct Notice of the Sexual Abuse Claims Bar Date. 10

        17.      The Debtor proposes to provide direct notice to Survivors who have informed the

Debtor of sexual abuse. Based on Sexual Abuse Survivors’ Committee and certain of its

members examination of the Debtor’s representative at the 341 Meeting, it appears that the

Debtor has not conducted a thorough review of its files to identify Survivors who have

previously reported sexual abuse to the Debtor. Notably, the Debtor’s representative was

unaware of the existence of 54 files in the Debtors’ custody and control that identified alleged

sexual abusers (and likely identify Survivors); nor was the Debtor’s representative aware of the

identity of sexual abuse Survivors who reported abuse by individuals identified on the Debtor’s

own lists of approximately 180 Permanently Ineligible Members or approximately 30 Suspended
           11
Members.        The Court should direct the Debtor to certify that it has reviewed those and any

other files containing information about sexual abuse claims reported directly or indirectly to the

Debtor. The Debtor should provide direct notice to all such individuals identified in the Debtor’s

books and records. In addition, the Debtor should provide direct notice to all individuals whose

abuse was reported to the Debtor by a third party.

        18.      The Sexual Abuse Claims Bar Date Notice sent to Survivors should also be

provided to law enforcement and governmental agencies involved in investigations of the Debtor

and/or its current or former employees, volunteers and/or members. Such agencies may be in




10
   The Sexual Abuse Survivors’ Committee believes that the Debtor intends to provide notice to individuals
reporting abuse for which the Debtor has records of those individuals names/contact information. In addition, the
Debtor will provide notice to the following agencies: the House Energy and Commerce Committee, the House
Oversight and Government Reform Committee, the Senate Finance committee, the Indiana Attorney General, the
Texas Attorney General, the Michigan Attorney General, the Texas Rangers, and the United States Attorney for the
Western District of Michigan.
11
   See fn. 5 above.



                                                       12
contact with Survivors not known to the Debtor and may provide the notice and claim form to

such Survivors.

                                          CONCLUSION

       19.     The Sexual Abuse Survivors’ Committee supports establishing a deadline to file

claims in this case. However, the claims process should be fair and equitable to Survivors and

designed to provide notice to as many potential claimants as possible. Thus, the Court should

grant the Motion with the modifications requested herein.

       WHEREFORE, the Sexual Abuse Survivors’ Committee request that the Motion be

denied to the extent requested herein, the Court approve the Accessible Proof of Claim Form for

set forth on Exhibit A in lieu of the Debtor’s proposed Sexual Abuse Proof of Claim Form, and

that the Court grant such relief as is just and proper.

                                               Respectfully submitted,

                                               PACHULSKI STANG ZIEHL & JONES LLP
Dated: February 14, 2019                       /s/ James I. Stang
                                               James I. Stang, Esq. (admitted pro hac vice)
                                               Ilan D. Scharf, Esq. (admitted pro hac vice)
                                               Joshua M. Fried, Esq.
                                               10100 Santa Monica Blvd., 13th Floor
                                               Los Angeles, CA 90067-4003
                                               Telephone: (310) 277-6910
                                               Facsimile: (310) 201-0760
                                               E-mail: jstang@pszjlaw.com
                                                        isharf@pszjlaw.com
                                                        jfried@pszjlaw.com

                                                          -and-




                                                  13
                                            RUBIN & LEVIN, P.C.

                                            /s/ Meredith R. Theisen
                                            Meredith R. Theisen, Esq.
                                            Deborah J. Caruso, Esq.
                                            135 N. Pennsylvania Street, Suite 1400
                                            Indianapolis, IN 46204
                                            Telephone: (317) 634-0300
                                            Facsimile: (317) 263-9411
                                            Email: dcaruso@rubin-levin.net
                                                   mtheisen@rubin-levin.net
                                            Counsel for the Sexual Abuse Survivors’ Committee

                               CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, a copy of the foregoing Objection of the
Additional Tort Claimants Committee of Sexual Abuse Survivors to Debtor’s Motion for Order
Establishing Deadlines for Filing Proofs of Claim and Approving Form and Manner of Notice
Thereof was filed electronically. Notice of this filing will be sent to the following parties
through the Court’s Electronic Case Filing System. Parties may access this filing through the
Court’s system.

Steven Baldwin sbaldwin@psrb.com, rmatthews@psrb.com
Martin Beeler mbeeler@cov.com
Daniel D. Bobilya dan@b-blegal.com, sarah@b-blegal.com
Tonya J. Bond tbond@psrb.com, jscobee@psrb.com
Kenneth H. Brown kbrown@pszjlaw.com
John Cannizzaro john.cannizzaro@icemiller.com, Deborah.Martin@icemiller.com
Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
levin.net;atty_dcaruso@bluestylus.com
Dianne Coffino dcoffino@cov.com
Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
Steven W Golden sgolden@pszjlaw.com
Manvir Singh Grewal mgrewal@4grewal.com
Katherine Hance khance@goodwin.com
Jeffrey M. Hester jhester@hbkfirm.com, mhetser@hbkfirm.com
Jeffrey A Hokanson jeff.hokanson@icemiller.com, kathy.peed@icemiller.com
Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
Martha R. Lehman mlehman@salawus.com,
marthalehman87@gmail.com;pdidandeh@salawus.com;lengle@salawus.com
Geoffrey M. Miller geoffrey.miller@dentons.com, ndil_ecf@dentons.com
Robert Millner robert.millner@dentons.com, ndil_ecf@dentons.com
James P Moloy jmoloy@boselaw.com,
dlingenfelter@boselaw.com;mwakefield@boselaw.com
Ronald J. Moore Ronald.Moore@usdoj.gov
Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com



                                              14
Joel H. Norton jnorton@rsslawoffices.com
Dean Panos dpanos@jenner.com
Amanda Koziura Quick amanda.quick@atg.in.gov,
Darlene.Greenley@atg.in.gov;Hunter.Schubert@atg.in.gov
Michael L. Ralph mralph@rsslawoffices.com
Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
James Pio Ruggeri jruggeri@goodwin.com
Syed Ali Saeed ali@sllawfirm.com, betty@sllawfirm.com
Ilan D Scharf ischarf@pszjlaw.com
Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
David J. Schwab djschwab@rsslawoffices.com
James I. Stang jstang@pszjlaw.com
Catherine L. Steege csteege@jenner.com, mhinds@jenner.com;thooker@jenner.com
Meredith R. Theisen mtheisen@rubin-levin.net,
atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
U.S. Trustee ustpregion10.in.ecf@usdoj.gov
Joshua D Weinberg jweinberg@goodwin.com
Mark R. Wenzel mwenzel@salawus.com, pdidandeh@salawus.com
Gabriella B. Zahn-Bielski gzahnbielski@cov.com

       I hereby further certify that on February 14, 2019, a copy of the foregoing Objection of
the Additional Tort Claimants Committee of Sexual Abuse Survivors to Debtor’s Motion for
Order Establishing Deadlines for Filing Proofs of Claim and Approving Form and Manner of
Notice Thereof was served via electronic mail to the following:

United States Olympic Committee: Chris McCleary at Chris.McCleary@usoc.org
The Alexander, a Dolce Hotel & Wyndham Hotel Group, LLC: Daniel M. Eliades at
daniel.eliades@klgates.com and David S. Catuogno at david.catuogno@klgates.com

                                                                       /s/ Meredith R. Theisen
                                                                       Meredith R. Theisen
f:\wp80\genlit\usa gymnastics-86756901\drafts\objection bar date motion - final.docx




                                                                     15
